Warner, Chief Justice.
This was an action brought by the plaintiff against the defendant to recover the sum of $1,033.57 for taxes illegally collected. The defendant demurred to the plaintiff’s declaration, which demurrer was sustained, and the plaintiff excepted. It is not alleged in the declaration in what manner the taxes received were illegally collected. That the taxes were illegally collected and received by the defendant, is the conclusion of the pleader. The facts going to show that the taxes had been illegally collected and received by the defendant, should have been alleged, so that the Court might judge whether, under the law applicable thereto, the taxes had been illegally collected and received. If the facts had been alleged, the Court could have determined whether the collection of taxes was legal or illegal. It is not sufficient for the plaintiff to allege that the collection of taxes was illegal, without alleging the facts which made it illegal.
Let the judgment of the Court below be affirmed.